      Case 1:15-cv-04244-JGK-OTW Document 813 Filed 07/24/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
GYM DOOR REPAIRS, INC., et al.                                 :
                                                               :
                                    Plaintiffs,                :   Case No. 15-cv-4244 (JGK) (OTW)
                                                               :
                                                               :   NOTICE OF MOTION
                                                               :
                  -against-                                    :
                                                               :
YOUNG EQUIPMENTS SALES, INC., et al,                           :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X


        PLEASE TAKE NOTICE, that upon the annexed Declaration of Katherine J. Daniels,

Esq, the Exhibits annexed thereto, the accompanying Memorandum of Law, the Court’s

Memorandum and Order dated September 19, 2018 granting the Defendants’ motions for

summary judgment (ECF 685), and all prior pleadings and proceedings had herein, Plaintiffs

Gym Door Repairs, Inc. and Safe Path Systems LLC will move the court for an order, pursuant

to Rule 37 and Rule 11 of the Federal Rules of Civil Procedures, imposing sanctions on

Defendants Guardian, Tri-State and Carl T. Thurnau for withholding highly relevant documents

in discovery and submitting false testimony to the Court and for such other and further relief as

the Court may deem just and proper. Such motion shall be made before the Honorable Ona T.

Wang, U.S.M.J., at the United States Courthouse, 500 Pearl Street, New York, NY, at a time to

be determined by the Court.

        PLEASE TAKE FURTHER NOTICE that the papers in opposition to this motion, if

any, shall be served on undersigned counsel by August 7, 2019 in accordance with the briefing

schedule agreed to by the parties and entered by the Court. ECF 812.
    Case 1:15-cv-04244-JGK-OTW Document 813 Filed 07/24/19 Page 2 of 2




Dated: July 24, 2019                         Respectfully submitted,
       New York, New York
                                             Katherine J. Daniels
                                             ___________________________
                                             Katherine Daniels, Esq.
                                             KATHERINE DANIELS LLC
                                             60 June Road, Suite 202
                                             North Salem, New York 10560
                                             Tel: (914) 886-8198
                                             E-mail:
                                             KDaniels@katherinedanielsllc.com

                                             Attorneys for Plaintiff Gym Door
                                             Repairs, Inc. and Safe Path Systems,
                                             LLC

                                             Eric Su, Esq.
                                             Of Counsel
